DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 22 March 2021 has been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed 22 March 2021, with respect to the rejection of claims 1-22 and 26-27 have been fully considered and are persuasive.  The rejection of claims 1-20 and 26-27 has been withdrawn. Claims 21-22 have been canceled.
Allowable Subject Matter
Claims 1-20, 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 19, the previously cited prior art reference to Wildanger et al. (“Solid Immersion Facilitates Fluorescence Microscopy with Nanometer Resolution and Sub-Angstrom Emitter Localization”) fails to disclose the claimed aplanatic solid immersion lens structure, in addition to all of the other claim elements.
With respect to claim 24, the previously cited prior art fails to disclose the claimed cryostat in conjunction with an array of aplanatic solid immersion lenses for use in super-resolution optical microscopy, having the claimed structure.
Claims 2-18, 20, 23, and 25-28 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        2 April 2021